Walker, J.
In giving a construction to the power of attorney from Whiting to De Cordova, we are of opinion that it gave no authority to sell land.
The words “ claims ” and “ effects ” cannot' be construed to mean land or real estate; but it was error in the court to exclude the power of attorney and deed made under it, from the jury, if the party offering them in evidence had at the same time offered to prove a ratification by Whiting, of the deed of his attorney, and in their brief, plaintiff’s counsel insist-upon this error; but we are unable to find in the bill of exceptions, or in any part of the record, that any offer was made by appellant, or by his counsel, to prove a ratification of the deed by Whiting.
It was the duty of the court to construe the power of attorney ; and in the absence of any offer to prove a ratification of the deed made under it, it became the duty of the court to exclude both the power and the deed from the jury. The judgment is therefore affirmed.
Affirmed.